Exhibit 10.1
AGREEMENT
     This Agreement (this “Agreement”), dated as of February 11, 2011, is by and
among Navarre Corporation, a Minnesota corporation (the “Company”), Steven R.
Becker, an individual resident of Texas (“Becker”) and Matthew A. Drapkin, an
individual resident of New York (“Drapkin”), and the other entities that are
signatories hereto (collectively with Becker and Drapkin, the “Shareholder
Group”).
     WHEREAS, the Company and the Shareholder Group have determined that the
interests of the Company and its shareholders would be best served by adding the
Designee Directors to the Board (as such terms are defined below), and making
other changes to the composition of the Board, on the terms and conditions set
forth in this Agreement;
     NOW, THEREFORE, in consideration of the foregoing premises and the
respective representations, warranties, covenants, agreements and conditions
hereinafter set forth, and intending to be legally bound hereby, the parties
hereby agree as follows:
     1. Representations and Warranties of the Company. The Company represents
and warrants as follows as of the date hereof:
     (a) The Company has the corporate power and authority to execute, deliver
and carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.
     (b) This Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws affecting the rights of creditors and subject to general equity
principles.
     (c) The execution, delivery and performance of this Agreement by the
Company does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to it, or (ii) result in any
material breach or violation of or constitute a material default (or an event
which with notice or lapse of time or both could become a material default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which the Company is a party or by which it is bound.
     2. Representations and Warranties of the Shareholder Group. Each of the
members of the Shareholder Group severally, and not jointly, represents and
warrants with respect to himself or itself as follows as of the date hereof:
     (a) Such party has the power and authority to execute, deliver and carry
out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby. Such party, if an entity, has the limited
partnership or limited

 



--------------------------------------------------------------------------------



 



liability company power and authority, as applicable, to execute, deliver and
carry out the terms and provisions of this Agreement and to consummate the
transactions contemplated hereby.
     (b) This Agreement has been duly and validly authorized, executed, and
delivered by such party, constitutes a valid and binding obligation and
agreement of such party, and is enforceable against such party in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws affecting the rights of creditors and subject to general equity
principles.
     (c) As of the date thereof, such party was the “beneficial owner” of a
number of shares of Common Stock (as defined below) as set forth on the cover
page relating to such party in the Schedule 13D filed by Becker Drapkin
Management, L.P. with the Securities and Exchange Commission (the “SEC”) on
September 16, 2010, as amended (the “Schedule 13D”). As of the date hereof, the
members of the Shareholder Group own in the aggregate 3,621,701 shares of Common
Stock and warrants to acquire 142,857 shares of Common Stock. Except for those
Affiliates and Associates of such member with respect to whom a cover page is
included in the Schedule 13D, no other Affiliate or Associate of such member
beneficially owns any shares of Common Stock.
     (d) The execution, delivery and performance of this Agreement by such party
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to him or it, or (ii) result in any
material breach or violation of or constitute a material default (or an event
which with notice or lapse of time or both could become a material default)
under or pursuant to, or result in the loss of a material benefit under, or give
any right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which he or it is a party or by which he or it is bound.
     3. Definitions. For purposes of this Agreement:
     (a) The terms “Affiliate” and “Associate” have the respective meanings set
forth in Rule 12b-2 promulgated by the SEC under the Securities Exchange Act of
1934, as amended (the “Exchange Act”), provided that neither “Affiliate” nor
“Associate” shall include (i) any person that is a publicly held concern and is
otherwise an Affiliate or Associate by reason of the fact that a principal of
any member of the Shareholder Group serves as a member of the board of directors
or similar governing body of such concern, (ii) such member of the board of
directors or other similar governing body of such concern or (iii) any entity
which is an Associate solely by reason of clause (1) of the definition of
Associate in Rule 12b-2; the terms “beneficial owner” and “beneficial ownership”
shall have the respective meanings as set forth in Rule 13d-3 promulgated by the
SEC under the Exchange Act; and the terms “person” or “persons” shall mean any
individual, corporation (including not-for-profit), general or limited
partnership, limited liability company, joint venture, estate, trust,
association, organization or other entity of any kind or nature.

2



--------------------------------------------------------------------------------



 



     (b) “Board” means the Board of Directors of the Company.
     (c) “Common Stock” means the Common Stock of the Company, with no par
value.
     (d) “Shareholder Group Event” means the earliest to occur of: (i) the first
date on which any member of the Shareholder Group engages in any of the
activities prohibited by Section 5 if such violation is material and not wholly
cured within three (3) business days following written notice thereof by the
Company, (ii) the first date on which the members of the Shareholder Group sell,
transfer or otherwise dispose of shares of Common Stock such that the
Shareholder Group’s aggregate beneficial ownership of Common Stock is reduced
below 5% of the outstanding Common Stock; (iii) the date on which there are no
Designee Directors in office as members of the Board, if the Shareholder Group
has not named a successor in accordance with Section 4(f) hereof; or (iv) the
end of the Standstill Period.
     (e) “Standstill Period” means the period from the date hereof until the
earlier of:
     (i) the two-year anniversary of the date hereof; or
     (ii) such date, if any, as the Company has materially breached any of its
representations, warranties, commitments or obligations set forth in Sections 1,
4(a), 4(b), 4(e), 4(f), and 4(g) of this Agreement (the “Principal Obligations”)
and such material breach has not been wholly cured within three (3) business
days thereof.
     4. Election of the Designee Directors; Related Matters.
     (a) As soon as reasonably practicable but in any event within five
(5) business days from the date hereof (the “Appointment Date”):
     (i) in accordance with the Company’s Amended and Restated Articles of
Incorporation (the “Articles”) and Amended and Restated Bylaws (the “Bylaws”),
at least one (1) member of the Board shall have resigned, effective no later
than as of the Appointment Date;
     (ii) to the extent necessary, in accordance with the Articles and Bylaws,
the Board shall adopt a resolution increasing the size of the Board by one
director, to a total of ten (10) directors, effective as of the Appointment
Date;
     (iii) the Board shall have appointed Richard Willis (“Willis”) as a
director of the Company, effective as of the Appointment Date, to serve as a
Class I member of the Board until the Company’s 2011 Annual Meeting of
Shareholders (the “2011 Annual Meeting”) and until his successor is duly elected
and qualified;

3



--------------------------------------------------------------------------------



 



     (iv) the Board shall have appointed Bradley Shisler (“Shisler”, and
collectively with Willis, the “Designee Directors”) as a director of the
Company, effective as of the Appointment Date, to serve as a Class I member of
the Board until the 2011 Annual Meeting and until his successor is duly elected
and qualified;
     (v) the Board shall adopt a resolution appointing Shisler to serve as a
member of the Governance and Nominating Committee, the Audit Committee, and the
Strategic Transactions Committee, and Willis to serve as a member of the
Compensation Committee, effective as of the Appointment Date, and each of the
Designee Directors shall continue to serve on such Committees so long as he
continues to be a member of the Board;
     (vi) the Board shall also adopt a resolution requiring that no more than
three (3) directors shall serve on the Governance and Nominating Committee,
including Shisler, and no more than three (3) shall serve on the Compensation
Committee, including Willis; and
     (vii) in the event that any special committees are formed during the
Standstill Period, one of the Designee Directors shall have the opportunity to
serve as a member of each such committee, provided he satisfies any independence
requirements for membership on such committee.
     (b) So long as a Shareholder Group Event has not occurred, the Board and
the Governance and Nominating Committee shall nominate each of Willis and
Shisler for election as a director at the 2011 Annual Meeting for a one-year
term and at the Company’s 2012 Annual Meeting of Shareholders (the “2012 Annual
Meeting”) for a three-year term. The Company agrees to recommend that the
Company’s shareholders vote, and shall solicit proxies, in favor of the election
of Willis and Shisler at such meetings and otherwise support Willis and Shisler
for election in a manner no less rigorous and favorable than the manner in which
the Company supports its other nominees.
     (c) The members of the Shareholder Group shall promptly file an amendment
to the Schedule 13D reporting the entry into this agreement, amending applicable
items to conform to their obligations hereunder and appending or incorporating
by reference this Agreement as an exhibit thereto. The members of the
Shareholder Group shall provide to the Company a reasonable opportunity to
review and comment on such amendment in advance of filing, and shall consider in
good faith the reasonable and timely comments of the Company. The Company and
Becker and Drapkin shall discuss in good faith whether or not the Company shall
issue a press release with respect to the execution and delivery of this
Agreement by the parties hereto and the material provisions hereof, which press
release, if issued, will be subject to the mutual agreement of the parties; if
the Company files a Form 8-K in lieu of a press release, the Company shall
provide to Becker and Drapkin a reasonable opportunity to review and comment on
such Form 8-K in advance of its filing, and shall consider in good faith the
reasonable and timely comments of Becker and Drapkin.

4



--------------------------------------------------------------------------------



 



     (d) So long as the Company has complied and is complying with the Principal
Obligations, each member of the Shareholder Group shall cause all shares of
Common Stock owned of record and shall instruct the record owner, in case of all
shares of Common Stock beneficially owned but not of record, by it and their
respective Affiliates, as of the record date for the 2011 Annual Meeting and for
the 2012 Annual Meeting, to be present for quorum purposes and to be voted, and
shall cause all shares of Common Stock held by their respective Associates to be
present for quorum purposes and to be voted in favor of all directors nominated
by the Board for election at the 2011 Annual Meeting and the 2012 Annual
Meeting, respectively; provided such directors nominated by the Board are either
current members of the Board or otherwise reasonably acceptable to the
Shareholder Group.
     (e) The Company agrees (i) that the size of the Board shall only be
increased at any time prior to the conclusion of the 2012 Annual Meeting in
connection with the appointment of the Designee Directors; (ii) that in the
event of the first vacancy on account of the death, resignation or removal of
any member of the Board other than one of the Designee Directors prior to the
conclusion of the 2011 Annual Meeting such vacancy shall not be filled and the
Board shall adopt, in accordance with the Articles and Bylaws, a resolution to
reduce the size of the Board accordingly; (iii) that, to the extent necessary
and in accordance with the Articles and Bylaws, the Board shall adopt a
resolution decreasing the size of the Board by one director, to a total of nine
(9) directors effective immediately after the 2011 Annual Meeting; (iv) that
after the Appointment Date but prior to the 2011 Annual Meeting, one member of
the Board, other than one of the Designee Directors, shall resign or not stand
for re-election, to the extent necessary so that the size of the Board shall
consist of a total of nine (9) directors; and (v) that the Company shall hold
the 2011 Annual Meeting no later than October 15, 2011.
     (f) Provided that a Shareholder Group Event has not occurred, if at any
time prior to the termination of the Standstill Period, any Director Designee is
unable or unwilling to serve (or continue to serve) as a director of the Company
for any reason, then the Shareholder Group and the Company shall agree on a
replacement for such Designee Director, and for all purposes the provisions of
this Agreement with respect to such Designee Director’s rights and obligations
as a director (and not as a member of the Shareholder Group) shall apply to such
replacement director.
     (g) The Company agrees that if at any time prior to a Shareholder Group
Event, the chairmanship of the Board changes, the new chairman shall be a
non-employee, independent director.
     (h) Becker Drapkin Management, L.P., Becker Drapkin Partners (QP), L.P.,
Becker Drapkin Partners, L.P., and BD Partners II, L.P. hereby withdraw their
letter dated November 10, 2010, to the Secretary of the Company making a demand
pursuant to Section 302A.461 of the Minnesota Business Corporation Act.

5



--------------------------------------------------------------------------------



 



     5. Standstill.
     Each member of the Shareholder Group agrees that, during the Standstill
Period, he or it will not, and he or it will cause each of such person’s
Affiliates or agents or other persons acting on his or its behalf not to, and
will cause his or its respective Associates not to:
     (a) acquire, offer to acquire or agree to acquire, alone or in concert with
any other individual or entity, by purchase, tender offer, exchange offer,
agreement or business combination or any other manner, beneficial ownership of
any securities of the Company or any securities of any Affiliate of the Company,
if, after completion of such acquisition or proposed acquisition, such party
would beneficially own more than 14.99% of the outstanding shares of Common
Stock;
     (b) submit any shareholder proposal (pursuant to Rule 14a-8 promulgated by
the SEC under the Exchange Act or otherwise) or any notice of nomination or
other business for consideration, or nominate any candidate for election to the
Board or oppose the directors nominated by the Board, other than as expressly
permitted by this Agreement;
     (c) form, join in or in any other way participate in a “partnership,
limited partnership, syndicate or other group” within the meaning of
Section 13(d)(3) of the Exchange Act with respect to the Common Stock or deposit
any shares of Common Stock in a voting trust or similar arrangement or subject
any shares of Common Stock to any voting agreement or pooling arrangement, other
than solely with other members of the Shareholder Group or one or more
Affiliates of a member of the Shareholder Group with respect to the Common Stock
currently owned as set forth in Section 2(c) of this Agreement or acquired in
the future subject to the limitations set forth in Section 5(a) or to the extent
such a group may be deemed to result with the Company or any of its Affiliates
as a result of this Agreement;
     (d) solicit proxies or written consents of shareholders, or otherwise
conduct any nonbinding referendum with respect to Common Stock, or make, or in
any way participate in, any “solicitation” of any “proxy” within the meaning of
Rule 14a-1 promulgated by the SEC under the Exchange Act to vote, or advise,
encourage or influence any person with respect to voting, any shares of Common
Stock with respect to any matter, or become a “participant” in any contested
“solicitation” for the election of directors with respect to the Company (as
such terms are defined or used under the Exchange Act and the rules promulgated
by the SEC thereunder), other than a “solicitation” or acting as a “participant”
in support of all of the nominees of the Board at the 2011 Annual Meeting or
2012 Annual Meeting as set forth in this Agreement;
     (e) seek, in any capacity other than as a member of the Board, to call, or
to request the calling of, a special meeting of the shareholders of the Company,
or seek to make, or make, a shareholder proposal at any meeting of the
shareholders of the Company or make a request for a list of the Company’s
shareholders (or otherwise induce, encourage or assist any other person to
initiate or pursue such a proposal or request) or otherwise acting alone, or in
concert with others, seek to control or influence

6



--------------------------------------------------------------------------------



 



the governance or policies of the Company, except as expressly permitted by this
Agreement;
     (f) effect or seek to effect, in any capacity other than as a member of the
Board (including, without limitation, by entering into any discussions,
negotiations, agreements or understandings with any third person), offer or
propose (whether publicly or otherwise) to effect, or cause or participate in,
or in any way assist or facilitate any other person to effect or seek, offer or
propose (whether publicly or otherwise) to effect or cause or participate in
(i) any acquisition of any material assets or businesses of the Company or any
of its subsidiaries, (ii) any tender offer or exchange offer, merger,
acquisition or other business combination involving the Company or any of its
subsidiaries, or (iii) any recapitalization, restructuring, liquidation,
dissolution or other extraordinary transaction with respect to the Company or
any of its subsidiaries;
     (g) publicly disclose, or cause or facilitate the public disclosure
(including without limitation the filing of any document or report with the SEC
or any other governmental agency or any disclosure to any journalist, member of
the media or securities analyst) of, any intent, purpose, plan or proposal to
obtain any waiver, or consent under, or any amendment of, any of the provisions
of Section 4(d) or this Section 5, or otherwise seek (in any manner that would
require public disclosure by any of the members of the Shareholder Group or
their Affiliates or Associates) to obtain any waiver, consent under, or
amendment of, any provision of this Agreement;
     (h) publicly disparage any member of the Board or management of the
Company; provided that this provision shall not apply to compelled testimony,
either by legal process, subpoena or otherwise, or to communications that are
required by an applicable legal obligation and are subject to contractual
provisions providing for confidential disclosure;
     (i) enter into any arrangements, understandings or agreements (whether
written or oral) with, or advise, finance, assist or encourage, any other person
that engages, or offers or proposes to engage, in any of the foregoing; or
     (j) take or cause or induce or assist others to take any action
inconsistent with any of the foregoing.
     6. Non-Disparagement. Provided that a Shareholder Group Event has not
occurred, during the Standstill Period the Company shall not publicly disparage
any member of the Shareholder Group or any member of the management of the
Shareholder Group, provided that this provision shall not apply to compelled
testimony, either by legal process, subpoena or otherwise, or to communications
that are required by an applicable legal obligation or are subject to
contractual provisions providing for confidential disclosure.
     7. Expenses. All costs and expenses incurred in connection with this
Agreement will be paid by the party incurring such cost or expense.
     8. Specific Performance. Each party hereto acknowledges and agrees, on
behalf of itself and its Affiliates, that irreparable harm would occur in the
event any of the provisions of

7



--------------------------------------------------------------------------------



 



this Agreement were not performed in accordance with their specific terms or
were otherwise breached. It is accordingly agreed that the parties will be
entitled to specific relief hereunder, including, without limitation, an
injunction or injunctions to prevent and enjoin breaches of the provisions of
this Agreement and to enforce specifically the terms and provisions hereof in
any state or federal court in the State of Minnesota, in addition to any other
remedy to which they may be entitled at law or in equity. Any requirements for
the securing or posting of any bond with such remedy are hereby waived.
     9. Jurisdiction. Each party hereto agrees, on behalf of itself and its
Affiliates, that any actions, suits or proceedings arising out of or relating to
this Agreement or the transactions contemplated hereby will be brought solely
and exclusively in any state or federal court in the State of Minnesota (and the
parties agree on behalf of themselves and their respective Affiliates not to
commence any action, suit or proceeding relating thereto except in such courts),
and further agrees that service of any process, summons, notice or document by
U.S. registered mail to the respective addresses set forth in Section 13 of this
Agreement will be effective service of process for any such action, suit or
proceeding brought against any party in any such court. Each party, on behalf of
itself and its Affiliates, irrevocably and unconditionally waives any objection
to the laying of venue of any action, suit or proceeding arising out of this
Agreement or the transactions contemplated hereby, in the state or federal
courts in the State of Minnesota, and hereby further irrevocably and
unconditionally waives and agrees not to plead or claim in any such court that
any such action, suit or proceeding brought in any such court has been brought
in an improper or inconvenient forum.
     10. Applicable Law. This Agreement shall be governed in all respects,
including validity, interpretation and effect, by the laws of the State of
Minnesota applicable to contracts executed and to be performed wholly within
such state, without giving effect to the choice of law principles of such state.
     11. Counterparts; Facsimile or Electronic Signatures. This Agreement may be
executed in two or more counterparts which together shall constitute a single
agreement. Facsimile or electronic (i.e., PDF) signatures shall be as effective
as original signatures.
     12. Entire Agreement; Amendment and Waiver; Successors and Assigns. This
Agreement contains the entire understanding of the parties hereto with respect
to, and supersedes all prior agreements relating to, its subject matter. There
are no restrictions, agreements, promises, representations, warranties,
covenants or undertakings between the parties other than those expressly set
forth herein. This Agreement may be amended only by a written instrument duly
executed by the parties hereto or their respective successors or assigns. No
failure on the part of any party to exercise, and no delay in exercising, any
right, power or remedy hereunder shall operate as a waiver thereof, nor shall
any single or partial exercise of such right, power or remedy by such party
preclude any other or further exercise thereof or the exercise of any other
right, power or remedy. All remedies hereunder are cumulative and are not
exclusive of any other remedies provided by law. The terms and conditions of
this Agreement shall be binding upon, inure to the benefit of, and be
enforceable by the parties hereto and their respective successors, heirs,
executors, legal representatives, and assigns.

8



--------------------------------------------------------------------------------



 



     13. Notices. All notices, consents, requests, instructions, approvals and
other communications provided for herein and all legal process in regard hereto
shall be in writing and shall be deemed validly given, made or served, (a) if
given by telecopy, when such telecopy is transmitted to the telecopy number set
forth below, or to such other telecopy number as is provided by a party to this
Agreement to the other parties pursuant to notice given in accordance with the
provisions of this Section, and the appropriate confirmation is received, or
(b) if given by any other means, when actually received during normal business
hours at the address specified in this Section, or at such other address as is
provided by a party to this Agreement to the other parties pursuant to notice
given in accordance with the provisions of this Section:
     if to the Company:
Navarre Corporation
7400 49th Avenue North
New Hope, Minnesota 55428
Facsimile: (763) 533-2156
Attention: Chief Executive Officer
Attention: General Counsel
     with a copy to:
Dorsey & Whitney LLP
50 South 6th Street, Suite 1500
Minneapolis, Minnesota 55402
Facsimile: (612) 340-2868
Attention: Matthew J. Knopf
     if to the Shareholder Group or any member thereof:
Becker Drapkin Management, L.P.
300 Crescent Court
Suite 1111
Dallas, Texas 75201
Facsimile: (214) 756 6037
Attention: Matthew A. Drapkin
     with a copy to:
Boies, Schiller & Flexner LLP
575 Lexington Avenue, 7th Floor
New York, New York 10022
Facsimile: (212) 446-2350
Attention: Richard J. Birns, Esq.
     14. No Third-Party Beneficiaries. Nothing in this Agreement is intended to
confer on any person other than the parties hereto or their respective
successors and assigns, and their

9



--------------------------------------------------------------------------------



 



respective Affiliates to the extent provided herein, any rights, remedies,
obligations or liabilities under or by reason of this Agreement.
[Signature page follows.]

10



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by
the duly authorized signatories of the parties as of the date first written
above.

                      COMPANY:
 
                    NAVARRE CORPORATION
 
               
 
               
 
  By:                               Name:         Title:
 
               
 
               
 
                    SHAREHOLDER GROUP:
 
                    BECKER DRAPKIN MANAGEMENT, L.P.
 
                    By:   BC Advisors, LLC, its general partner
 
               
 
      By:                                   Name:             Title:
 
               
 
                    BECKER DRAPKIN PARTNERS (Q.P.), L.P.
 
                    By:   Becker Drapkin Management, L.P.
 
                        By:   BC Advisors, LLC, its general partner
 
               
 
          By:    
 
               
 
              Name:
 
              Title:

11



--------------------------------------------------------------------------------



 



                      BECKER DRAPKIN PARTNERS, L.P.
 
                    By:   Becker Drapkin Management, L.P.
 
                        By:   BC Advisors, LLC, its general partner
 
               
 
          By:    
 
               
 
              Name:
 
              Title:
 
               
 
                    BD PARTNERS II, L.P.
 
                    By:   Becker Drapkin Management, L.P.
 
                        By:   BC Advisors, LLC, its general partner
 
               
 
          By:    
 
               
 
              Name:
 
              Title:
 
               
 
                    BC ADVISORS, LLC
 
               
 
               
 
  By:                               Name:         Title:
 
               
 
               
 
                                Steven R. Becker
 
               
 
               
 
                                Matthew A. Drapkin

12